Exhibit 10.11

INDEMNITY AGREEMENT

This Indemnity Agreement, dated as of                         ,            is
made by and between Verigy US, Inc., a Delaware corporation (“Verigy US”) , and
                                , a director, officer or key employee of Verigy
US or one of Verigy US’s affiliates or other service provider who satisfies the
definition of Indemnifiable Person set forth below (the “Indemnitee”).

RECITALS

WHEREAS, Verigy US is an indirect, wholly-owned subsidiary of Verigy Ltd., a
company organized under the laws of the Republic of Singapore (“Verigy Ltd.”);
and

WHEREAS, based upon their experience as business managers, the members of the
Board of Directors of Verigy US (the “Board”) have concluded that attracting and
retaining competent and experienced persons to serve in key leadership roles
with Verigy US and with each of its Affiliates is essential to the success of
Verigy US; and

WHEREAS, Verigy US is aware that competent and experienced persons are
increasingly reluctant to serve as representatives of corporations unless they
are protected by comprehensive liability insurance and/or indemnification, due
to increased exposure to litigation costs and risks resulting from their service
to such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such representatives; and

WHEREAS, Verigy US believes that it is unfair for its representatives and for
the representatives of its Affiliates (as defined below) to assume the risk of
large judgments and Expenses and Other Liabilities (as defined below) that may
be incurred in cases in which the representative received no personal profit and
in cases where the representative was not culpable; and

WHEREAS, Verigy Ltd. has entered into indemnity agreements substantially similar
to this Agreement with each of its directors, executive officers and certain
other key employees and service providers (the “Singapore Indemnity
Agreements”); and

WHEREAS, the Singapore Companies Act provides that Singapore companies may only
indemnify officers and directors in very limited circumstances which, as a
practical matter, means that that Verigy Ltd., may not be legally permitted to
fulfill its obligations to the indemnitees under the Singapore Indemnity
Agreements; and

WHEREAS, Section 145 (“Section 145”) of the Delaware General Corporation Law
(the “DGCL”), under which Verigy US is organized, empowers Verigy US to
indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of Verigy US, as directors, officers,
employees or agents of other corporations, partnerships, joint ventures, trusts
or other enterprises, and expressly provides that the indemnification provided
by Section 145 is not exclusive;


--------------------------------------------------------------------------------




WHEREAS, Verigy US has determined that the liability insurance coverage
available to Verigy US and its Affiliates for their representatives as of the
date hereof may be inadequate.  Verigy US believes, therefore, that the
interests of Verigy US’s stockholders would best be served by the
indemnification by Verigy US of selected representatives of Verigy US and its
Affiliates; and

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to support and encourage Indemnitee’s continued
service to Verigy US and/or its Affiliates in an effective manner, Verigy US
wishes to provide in this Agreement for the indemnification of and the
advancement of Expenses to Indemnitee to the fullest extent (whether partial or
complete) permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the directors’ and officers’ liability insurance policies of Verigy US and its
Subsidiaries and Affiliates.

AGREEMENT

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.             DEFINITIONS.

(a)           Affiliate.  For purposes of this Agreement, “Affiliate” of Verigy
US means (i) Verigy Ltd.; (ii) any direct or indirect subsidiary of Verigy US or
of Verigy Ltd., (iii) any corporation, partnership, joint venture, trust or
other enterprise in respect of which the Indemnitee is or was or will be serving
as a director, officer, advisory director, trustee, manager, member, partner,
employee, agent, attorney, consultant, member of the entity’s governing body
(whether constituted as a board of directors, board of managers, general partner
or otherwise), fiduciary, or in any other similar capacity at the direct or
indirect request of Verigy US or of Verigy Ltd., including, but not limited to,
any employee benefit plan of Verigy US or of any Affiliate of Verigy US.


(B)           EXPENSES.  FOR PURPOSES OF THIS AGREEMENT, “EXPENSES” MEANS ALL
DIRECT AND INDIRECT COSTS OF ANY TYPE OR NATURE WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, ALL ATTORNEYS’ FEES AND RELATED DISBURSEMENTS, AND OTHER
OUT-OF-POCKET COSTS, INCLUDING, WITHOUT LIMITATION, EXPERTS’ FEES, COURT COSTS,
RETAINERS, TRANSCRIPT FEES, DUPLICATING, PRINTING AND BINDING COSTS, AS WELL AS
TELECOMMUNICATIONS, POSTAGE AND COURIER CHARGES) PAID OR INCURRED BY THE
INDEMNITEE IN CONNECTION WITH THE INQUIRY, INVESTIGATION, DEFENSE OR APPEAL OF A
PROCEEDING (AS DEFINED BELOW), ESTABLISHING, DEFENDING OR ENFORCING A RIGHT TO
INDEMNIFICATION UNDER THIS AGREEMENT, SECTION 145 OR OTHERWISE OR BEING A
WITNESS IN OR PARTICIPATING IN (INCLUDING ON APPEAL) ANY PROCEEDING, OR
PREPARING FOR THE INQUIRY, DEFENSE OR APPEAL OF A PROCEEDING OR FOR BEING A
WITNESS IN OR PARTICIPATING IN (INCLUDING ON APPEAL) ANY PROCEEDING; PROVIDED,
HOWEVER, THAT EXPENSES SHALL NOT INCLUDE ANY JUDGMENTS, FINES, ERISA (OR OTHER
EMPLOYEE BENEFIT PLAN RELATED) EXCISE TAXES OR PENALTIES OR AMOUNTS PAID IN
SETTLEMENT OF A PROCEEDING.

(c)           Indemnifiable Event.  For purposes of this Agreement,
“Indemnifiable Event” means any event or occurrence related to Indemnitee’s
service for Verigy US or its

2


--------------------------------------------------------------------------------




Affiliates as an Indemnifiable Person (as defined below), or by reason of
anything done or not done, or any act or omission, by Indemnitee in any such
capacity.

(d)           Indemnifiable Person.  For the purposes of this Agreement,
“Indemnifiable Person” means any person who is or was a director, officer,
employee, attorney, advisory director, trustee, manager, member, partner,
consultant, member of an entity’s governing body (whether constituted as a board
of directors, board of managers, general partner or otherwise) or other agent or
fiduciary of Verigy US or an Affiliate of Verigy US; or is or was serving at the
request of Verigy US or an Affiliate of Verigy US, or for the convenience of, or
to represent the interest of Verigy US or an Affiliate of Verigy US as a
director, officer, employee, attorney, advisory director, trustee, manager,
member, partner, consultant, member of an entity’s governing body (whether
constituted as a board of directors, board of managers, general partner or
otherwise) or other agent or fiduciary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise or entity; or was a director, officer,
employee, attorney, advisory director, trustee, manager, member, partner,
consultant, member of an entity’s governing body (whether constituted as a board
of directors, board of managers, general partner or otherwise) or other agent or
fiduciary of a foreign or domestic corporation or other enterprise which was a
predecessor of Verigy US or of any of its Affiliates, or was a director,
officer, employee, attorney, advisory director, trustee, manager, member,
partner, consultant, member of an entity’s governing body (whether constituted
as a board of directors, board of managers, general partner or otherwise) or
other agent or fiduciary of another corporation, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise or
entity at the request of, for the convenience of, or to represent the interests
of such predecessor.

(e)           Other Liabilities.  For purposes of this Agreement, “Other
Liabilities” means any and all liabilities of any type whatsoever (including,
but not limited to, judgments, fines, ERISA (or other benefit plan related)
excise taxes or penalties, and amounts paid in settlement and all interest,
taxes, assessments and other charges paid or payable in connection with or in
respect of any Expenses or any such judgments, fines, ERISA (or other benefit
plan related) excise taxes or penalties, or amounts paid in settlement).

(f)            Proceeding.  For the purposes of this Agreement, “Proceeding”
means any threatened, pending, or completed action, suit or other proceeding,
whether civil, criminal or administrative and including any appeal thereof, or
any inquiry or investigation, whether instituted by Verigy US or any of its
Affiliates or by any governmental agency or any other party, that Indemnitee in
good faith believes might lead to the institution of any such action, suit or
other proceeding, whether civil, criminal, administrative, investigative or any
other type whatsoever, including any arbitration or other alternative dispute
resolution mechanism.

2.             Agreement to Serve.  The Indemnitee agrees to serve and/or
continue to serve Verigy US or the Affiliate of Verigy US in the capacity or
capacities in which Indemnitee currently serves Verigy US or such Affiliate(s)
as an Indemnifiable Person, and any additional capacity in which Indemnitee may
agree to serve, until such time as Indemnitee’s service in a particular capacity
shall end according to the terms of an agreement, governing law, or otherwise. 
Nothing contained in this Agreement is intended to create any right to continued

3


--------------------------------------------------------------------------------




employment or other form of service for Verigy US or any Affiliate of Verigy US
by Indemnitee.

3.             Mandatory Indemnification.  In the event Indemnitee was, is or
becomes a party to or witness or other participant in, or is threatened to be
made a party to or witness or other participant in, a Proceeding by reason of
(or arising in part out of) an Indemnifiable Event, Verigy US shall hold
harmless and indemnify the Indemnitee to the fullest extent not prohibited (a)
by the provisions of Verigy US’s Certificate of Incorporation and Bylaws as the
same may be amended from time to time (but only to the extent that such
amendment permits Verigy US to provide broader indemnification rights than the
Certificate of Incorporation and/or Bylaws permitted prior to the adoption of
such amendment) and (b) by the DGCL.  In addition to and not in limitation of
the indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 10 below, Verigy US hereby further agrees to
hold harmless and indemnify Indemnitee as follows:

(a)           Third Party Actions.  If the Indemnitee is a person who was or is
a party or is threatened to be made a party to any Proceeding (other than an
action by or in the right of Verigy US, which actions are addressed in Section
3(b) below) by reason of the fact that he or she is or was serving Verigy US or
an Affiliate of Verigy US as an Indemnifiable Person, or by reason of anything
done or not done by Indemnitee in any such capacity as an Indemnifiable Person,
or by reason of an Indemnifiable Event, against any and all Expenses and Other
Liabilities incurred by Indemnitee in connection with (including in preparation
for) the inquiry, investigation, defense, settlement or appeal of such
Proceeding if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of Verigy US,
and, with respect to any criminal action or Proceeding, had no reasonable cause
to believe his or her conduct was unlawful; and

(b)           Derivative Actions.  If the Indemnitee is a person who was or is a
party or is threatened to be made a party to any Proceeding by or in the right
of Verigy US to procure a judgment in its favor by reason of the fact that he or
she is or was serving Verigy US or an Affiliate of Verigy US as an Indemnifiable
Person, or by reason of anything done or not done by Indemnitee in any such
capacity as an Indemnifiable Person, or by reason of an Indemnifiable Event,
against any and all Expenses and Other Liabilities incurred by Indemnitee in
connection with the inquiry, investigation, defense, settlement, or appeal of
such Proceeding if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of Verigy US;
except that no indemnification under this subsection shall be made in respect of
any claim, issue or matter as to which such person shall have been finally
adjudged to be liable to Verigy US, unless and only to the extent that the court
in which such Proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, such person is fairly and reasonably entitled to indemnity for such
amounts which the court shall deem proper; provided, however, that in the event
that Indemnitee shall be adjudged to be liable to Verigy US, Verigy US shall use
its best efforts to obtain a ruling of the court in which the Proceeding is
brought to the effect that Indemnitee is nevertheless fairly and reasonably
entitled to indemnification to the greatest extent possible.

4


--------------------------------------------------------------------------------




(c)           Determination of “Good Faith”.  For purposes of any determination
of  “good faith” hereunder, Indemnitee shall be deemed to have acted in good
faith if in taking such action Indemnitee relied on the records or books of
account of Verigy US or an Affiliate of Verigy US, including financial
statements, or on information, opinions, reports or statements provided to
Indemnitee by the officers or other employees of Verigy US or an Affiliate of
Verigy US in the course of their duties, or on the advice of legal counsel for
Verigy US or an Affiliate of Verigy US, or on information or records given or
reports made to Verigy US or an Affiliate of Verigy US by an independent
certified public accountant or by an appraiser or other expert selected by
Verigy US or an Affiliate of Verigy US, or by any other person (including legal
counsel, accountants and financial advisors) as to matters Indemnitee reasonably
believes are within such other person’s professional or expert competence and
who has been selected with reasonable care by or on behalf of Verigy US.  In
connection with any determination as to whether Indemnitee is entitled to be
indemnified hereunder, the Reviewing Party (as defined below) or court shall
presume that the Indemnitee has satisfied the applicable standard of conduct and
is entitled to indemnification, and the burden of proof shall be on Verigy US to
establish, by clear and convincing evidence, that Indemnitee is not so
entitled.  The provisions of this Section 3(c) shall not be deemed to be
exclusive or to limit in any way the other circumstances in which the Indemnitee
may be deemed to have met the applicable standard of conduct set forth in this
Agreement.  In addition, the knowledge and/or actions, or failures to act, of
any other person serving Verigy US or an Affiliate of Verigy US as an
Indemnifiable Person shall not be imputed to Indemnitee for purposes of
determining the right to indemnification hereunder.


4.             PARTIAL INDEMNIFICATION.  IF THE INDEMNITEE IS ENTITLED UNDER ANY
PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY VERIGY US FOR SOME OR A
PORTION OF ANY EXPENSES OR OTHER LIABILITIES INCURRED BY INDEMNITEE (A) IN
CONNECTION WITH (INCLUDING IN PREPARATION FOR) THE INQUIRY, INVESTIGATION,
DEFENSE, SETTLEMENT OR APPEAL OF A PROCEEDING, (B) AS OR IN PREPARATION TO BE A
WITNESS OR PARTICIPANT IN A PROCEEDING, OR (C) OTHERWISE, BUT NOT ENTITLED,
HOWEVER, TO INDEMNIFICATION FOR THE TOTAL AMOUNT OF SUCH EXPENSES OR OTHER
LIABILITIES, VERIGY US SHALL NEVERTHELESS INDEMNIFY THE INDEMNITEE FOR SUCH
TOTAL AMOUNT EXCEPT AS TO THE PORTION THEREOF TO WHICH THE INDEMNITEE IS NOT
ENTITLED AS DETERMINED PURSUANT TO THE STANDARD SET FORTH IN SECTION 3 ABOVE. 
FOR AVOIDANCE OF DOUBT, IF INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN SUCH
PROCEEDING BUT IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS TO ONE OR MORE BUT
LESS THAN ALL CLAIMS, ISSUES OR MATTERS IN SUCH PROCEEDING, VERIGY US SHALL
INDEMNIFY INDEMNITEE IN CONNECTION WITH EACH SUCCESSFULLY RESOLVED CLAIM, ISSUE
OR MATTER.  INDEMNITEE’S SATISFACTION OF THE APPLICABLE STANDARD OF CONDUCT
DESCRIBED IN SECTION 3 ABOVE WITH RESPECT TO A PARTICULAR CLAIM, ISSUE OR MATTER
SHALL BE CONSIDERED A SUCCESSFUL RESOLUTION AS TO SUCH CLAIM, ISSUE OR MATTER. 
FURTHERMORE, FOR PURPOSES OF THIS AGREEMENT AND WITHOUT LIMITATION, THE
TERMINATION OF ANY CLAIM, ISSUE OR MATTER BY DISMISSAL WITH OR WITHOUT PREJUDICE
SHALL BE DEEMED TO BE A SUCCESSFUL RESOLUTION AS TO SUCH CLAIM, ISSUE OR
MATTER.  IN ANY REVIEW OR PROCEEDING TO DETERMINE THE EXTENT OF INDEMNIFICATION,
VERIGY US SHALL BEAR THE BURDEN TO ESTABLISH, BY CLEAR AND CONVINCING EVIDENCE,
THE LACK OF A SUCCESSFUL RESOLUTION OF A PARTICULAR CLAIM, ISSUE OR MATTER AND
WHICH AMOUNTS SOUGHT IN INDEMNITY ARE ALLOCABLE TO CLAIMS, ISSUES OR MATTERS
WHICH WERE NOT SUCCESSFULLY RESOLVED.

5.             Liability Insurance.  So long as Indemnitee shall continue to
serve Verigy US or an Affiliate of Verigy US as an Indemnifiable Person and
thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed Proceeding as a result of an

5


--------------------------------------------------------------------------------




Indemnifiable Event, Verigy US shall use its best efforts to maintain in full
force and effect for the benefit of Indemnitee as an insured (i) liability
insurance issued by one or more reputable insurers and having the policy amount
and deductible deemed appropriate by the Board and providing in all respects
coverage at least comparable to and in the same amount as that then being
provided to the Chairman of the Board or the Chief Executive Officer of Verigy
US and (ii) any replacement or substitute policies issued by one or more
reputable insurers providing in all respects coverage at least comparable to and
in the same amount as that currently provided under such existing policy and
providing in all respects coverage at least comparable to and in the same amount
as that then being provided to the Chairman of the Board or the Chief Executive
Officer of Verigy US (collectively, “D&O Insurance”).  Verigy US may make other
financial arrangements in order to satisfy any obligations that it may incur
under this Agreement, including but not limited to establishing one or more
trust funds, letters of credit, or surety bonds on behalf of the Indemnitee
against any and all liability, whether asserted against him or her in his or her
capacity as an Indemnifiable Person or arising out of such capacity, whether or
not Verigy US would have the power to indemnify him or her against such
liability under the provisions of this Agreement or under the DGCL as it may
then be in effect, or otherwise.  The purchase, establishment and maintenance of
any such insurance or other arrangements shall not in any way limit or affect
the rights and obligations of Verigy US or of the Indemnitee under this
Agreement except as expressly provided herein, and the execution and delivery of
this Agreement by Verigy US and the Indemnitee shall not in any way limit or
affect the rights and obligations of Verigy US or the other party or parties
thereto under any such insurance or other arrangement.

6.             Mandatory Advancement of Expenses.  Subject to Section 10 below,
Verigy US shall advance prior to the final disposition of the Proceeding all
Expenses incurred by the Indemnitee in connection with (including in preparation
for) a Proceeding related to an Indemnifiable Event.  Indemnitee hereby
undertakes to repay such amounts advanced only if, and to the extent that, it
shall ultimately be determined that the Indemnitee is not entitled to be
indemnified by Verigy US under the provisions of this Agreement, Verigy US’s
Certificate of Incorporation or By-laws or the DGCL.  Notwithstanding the
preceding sentence or any other provision of this Agreement, Verigy US, on its
own behalf and that of its Subsidiaries and Affiliates, waives any undertaking
by Indemnitee to repay any advance or payment of Expenses, to the maximum extent
permitted by the DGCL.  The advances to be made hereunder shall be paid by
Verigy US to the Indemnitee or directly to a third party designated by
Indemnitee within ten (10) days following delivery of a written request therefor
by the Indemnitee to Verigy US.  In addition, for avoidance of doubt, Verigy US
agrees to pay promptly, whether by way of reimbursement to Indemnitee or direct
payment to a third party designated by Indemnitee, all Expenses incurred by
Indemnitee or on Indemnitee’s behalf in connection with (including in
preparation for) any Proceeding to which Indemnitee is a witness or other
participant by reason of the fact that Indemnitee is or was serving Verigy US or
an Affiliate of Verigy US as an Indemnifiable Person.  Indemnitee’s right to
advancement of Expenses hereunder is absolute and shall not be subject to any
prior determination by any Reviewing Party that the Indemnitee has satisfied any
applicable standard of conduct for indemnification.  Indemnitee’s undertaking to
repay any Expenses advanced to the Indemnitee hereunder shall be unsecured and
shall not be subject to the accrual or payment of any interest thereon.

6


--------------------------------------------------------------------------------




7.             Enforcement.  Any right to indemnification, advancement of
Expenses or the exercise of other rights granted by this Agreement to Indemnitee
shall be enforceable by or on behalf of Indemnitee in any court of competent
jurisdiction if (i) the claim for indemnification or advancement of Expenses is
denied, in whole or in part, or Indemnitee’s exercise of his or her rights is
disputed, in whole or in part, or (ii) no decision on such claim is made within
the applicable time period set forth herein.  Indemnitee, in such enforcement
action, shall also be entitled to be paid all Expenses associated with enforcing
his or her claim or exercise of rights, unless as a part of such enforcement
action, the court of competent jurisdiction determines that the action was
instituted in bad faith or was frivolous.  It shall be a defense to any action
for which a claim for indemnification is made under Section 3 hereof (other than
an action brought to enforce a claim for Expenses made under Section 6 hereof,
provided that the required undertaking has been tendered to Verigy US) that
Indemnitee is not entitled to indemnification because of the limitations set
forth in Section 10 hereof.  Neither the failure of Verigy US (including the
Board or its stockholders) to have made a determination prior to the
commencement of such enforcement action that indemnification of Indemnitee is
proper under the circumstances, nor an actual determination by Verigy US
(including the Board, its stockholders, or otherwise under Section 9(d)) that
such indemnification is improper shall be a defense to the action or create a
presumption that Indemnitee is not entitled to indemnification under this
Agreement or otherwise.  In addition, in the event of an action instituted by or
in the name of Verigy US or an Affiliate of Verigy US to enforce or interpret
the terms of this Agreement, Indemnitee shall be entitled to be paid all
Expenses incurred by Indemnitee in defense of such action (including with
respect to Indemnitee’s counterclaims and cross-claims made in such action and
including any appeal), unless as a part of such action, the court of competent
jurisdiction determines that Indemnitee’s defenses to such action were made in
bad faith or were frivolous.  The Board, may in its sole discretion, provide by
resolution for payment of such Expenses to Indemnitee even if the Board is not
certain that Indemnitee is or will be entitled to the payment of his or her
Expenses under the provisions of this Section 7.

8.             Notice and Other Indemnification Procedures.

(a)           After receipt by the Indemnitee of notice of the commencement of,
or the threat of commencement of, any Proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification or advancement of Expenses with respect
thereto may be sought from Verigy US under this Agreement, notify Verigy US of
the commencement or threat of commencement thereof.  However, a failure so to
notify Verigy US within a reasonable period of time following Indemnitee’s
receipt of such notice shall not relieve Verigy US from any liability that it
may have to the Indemnitee otherwise than under this Agreement, including,
without limitation, its liability under its Certificate of Incorporation or
By-laws or the DGCL.

(b)           The Indemnitee shall be entitled to select his or her own counsel
to defend him or her with respect to a Proceeding and such counsel shall be paid
directly by Verigy US in accordance with the provisions of Section 6.

9.             Determination of Right to Indemnification.

(a)           Unless Indemnitee is not entitled to indemnification as a result
of an exclusion set forth in Section 10 below, Verigy US shall indemnify the
Indemnitee against Expenses and Other Liabilities paid or incurred by Indemnitee
in connection with any

7


--------------------------------------------------------------------------------




Proceeding referred to in Section 3 of this Agreement or any other Proceeding
arising out of an Indemnifiable Event, including in the event that Indemnitee
has been successful on the merits or otherwise in defense of any Proceeding
referred to in Section 3 above or in the defense of any claim, issue or matter
described herein, or consistent with Section 145.


(B)           IN THE EVENT THAT SECTION 9(A) IS INAPPLICABLE, VERIGY US SHALL
ALSO INDEMNIFY THE INDEMNITEE IF HE OR SHE HAS NOT FAILED TO MEET THE APPLICABLE
STANDARD OF CONDUCT FOR INDEMNIFICATION.  IN CONNECTION WITH ANY DETERMINATION
AS TO WHETHER INDEMNITEE IS ENTITLED TO BE INDEMNIFIED HEREUNDER, THE BURDEN OF
PROOF SHALL BE ON VERIGY US TO PROVE BY CLEAR AND CONVINCING EVIDENCE THAT
INDEMNITEE IS NOT SO ENTITLED.

(c)           Verigy US’s obligations to indemnify Indemnitee under this
Agreement shall be satisfied fully no later than thirty (30) days following the
receipt by Verigy US of written notice by or on behalf of Indemnitee that
Indemnitee is so entitled.


(D)           IN THE EVENT THAT VERIGY US FAILS TO SATISFY ITS OBLIGATIONS
WITHIN THE TIME FRAME SET FORTH IN SECTION 9(C) ABOVE, THE INDEMNITEE, IN HIS OR
HER SOLE DISCRETION, SHALL BE ENTITLED TO SELECT THE FORUM IN WHICH
DETERMINATION OF WHETHER OR NOT INDEMNITEE HAS MET THE APPLICABLE STANDARD OF
CONDUCT AND SUCH ELECTION WILL BE MADE FROM AMONG THE FOLLOWING:

(1)           THOSE MEMBERS OF THE BOARD CONSISTING OF DIRECTORS WHO ARE NOT
PARTIES TO THE PROCEEDING FOR WHICH INDEMNIFICATION IS BEING SOUGHT, EVEN THOUGH
LESS THAN A QUORUM;

(2)           THE STOCKHOLDERS OF VERIGY US;

(3)           INDEPENDENT LEGAL COUNSEL SELECTED BY THE INDEMNITEE AND APPROVED
BY THE BOARD, WHICH APPROVAL MAY NOT BE UNREASONABLY WITHHELD, WHICH COUNSEL
SHALL MAKE SUCH DETERMINATION IN A WRITTEN OPINION; OR

(4)           IN THE EVENT THAT INDEMNITEE IS NEITHER AN OFFICER NOR A DIRECTOR
OF VERIGY US AT THE TIME THAT INDEMNITEE IS SELECTING THE FORUM, A PANEL OF
THREE ARBITRATORS, ONE OF WHOM IS SELECTED BY VERIGY US, ANOTHER OF WHOM IS
SELECTED BY THE INDEMNITEE AND THE LAST OF WHOM IS SELECTED BY THE FIRST TWO
ARBITRATORS SO SELECTED.

The selected forum shall be referred to herein as the “Reviewing Party”.

(E)           AS SOON AS PRACTICABLE, AND IN NO EVENT LATER THAN THIRTY (30)
DAYS AFTER RECEIPT BY VERIGY US OF WRITTEN NOTICE OF THE INDEMNITEE’S CHOICE OF
FORUM PURSUANT TO SECTION 9(D) ABOVE, VERIGY US AND INDEMNITEE SHALL EACH SUBMIT
TO THE REVIEWING PARTY SUCH INFORMATION AS THEY BELIEVE IS APPROPRIATE FOR THE
REVIEWING PARTY TO CONSIDER.  THE REVIEWING PARTY SHALL ARRIVE AT ITS DECISION
WITHIN A REASONABLE PERIOD OF TIME FOLLOWING THE RECEIPT OF ALL SUCH INFORMATION
FROM VERIGY US AND INDEMNITEE, BUT IN NO EVENT LATER THAN SIXTY (60) DAYS
FOLLOWING THE RECEIPT OF ALL SUCH INFORMATION.  NOTWITHSTANDING THE FOREGOING,
IF ADDITIONAL INFORMATION IS REQUESTED BY THE REVIEWING PARTY IN ORDER TO BE
ABLE TO MAKE A MORE INFORMED DECISION, THE REVIEWING PARTY SHALL ARRIVE AT ITS
DECISION WITHIN A REASONABLE PERIOD OF TIME FOLLOWING THE RECEIPT OF SUCH
ADDITIONAL INFORMATION, BUT IN NO EVENT LATER THAN THIRTY (30) DAYS FOLLOWING
THE RECEIPT OF SUCH ADDITIONAL INFORMATION.  ALL EXPENSES ASSOCIATED WITH THE
PROCESS

8


--------------------------------------------------------------------------------




SET FORTH IN THIS SECTION 9(E), INCLUDING BUT NOT LIMITED TO THE EXPENSES OF THE
REVIEWING PARTY, SHALL BE PAID BY VERIGY US.

(f)            In the event that a determination is not made within the time
prescribed in Section 9(e), the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
absolutely entitled to such indemnification, absent (i) misrepresentation by
Indemnitee of a material fact in the request for indemnification or (ii) a final
judicial determination that all or any part of such indemnification is expressly
prohibited by law.

(G)           NOTWITHSTANDING A DETERMINATION BY ANY REVIEWING PARTY LISTED IN
SECTION 9(D) HEREOF THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION WITH
RESPECT TO A SPECIFIC PROCEEDING, THE INDEMNITEE SHALL HAVE THE RIGHT TO APPLY
TO THE COURT IN WHICH THAT PROCEEDING IS OR WAS PENDING, OR ANY OTHER COURT OF
COMPETENT JURISDICTION, FOR THE PURPOSE OF ENFORCING THE INDEMNITEE’S RIGHT TO
INDEMNIFICATION PURSUANT TO THE AGREEMENT.

(h)           To the extent deemed appropriate by the court or the Reviewing
Party, interest shall be paid by Verigy US at a reasonable interest rate (which
shall generally be at the interest rate that Verigy US is then paying or would
have to pay for unsecured loans) for amounts that Verigy US indemnifies or is
obliged to indemnify the Indemnitee for the period commencing with the date on
which Indemnitee requested indemnification (or advancement of Expenses) and
ending with the date on which such payment is made to Indemnitee by Verigy US.

(I)            VERIGY US SHALL INDEMNIFY THE INDEMNITEE AGAINST ALL EXPENSES
INCURRED BY THE INDEMNITEE IN CONNECTION WITH ANY HEARING OR PROCEEDING UNDER
THIS SECTION 9 INVOLVING THE INDEMNITEE AND AGAINST ALL EXPENSES AND OTHER
LIABILITIES INCURRED BY THE INDEMNITEE IN CONNECTION WITH ANY OTHER PROCEEDING
BETWEEN VERIGY US AND THE INDEMNITEE INVOLVING THE INTERPRETATION OR ENFORCEMENT
OF THE RIGHTS OF THE INDEMNITEE UNDER THIS AGREEMENT UNLESS A COURT OF COMPETENT
JURISDICTION FINDS THAT EACH OF THE MATERIAL CLAIMS AND/OR DEFENSES OF THE
INDEMNITEE IN ANY SUCH PROCEEDING WAS FRIVOLOUS OR MADE IN BAD FAITH.  SUCH
EXPENSES SHALL BE PAID TO INDEMNITEE OR DIRECTLY TO A THIRD PARTY DESIGNATED BY
INDEMNITEE WITHIN TEN (10) DAYS OF A WRITTEN REQUEST BY INDEMNITEE TO VERIGY US.

(J)            IF A DETERMINATION IS MADE OR DEEMED TO BE MADE PURSUANT TO THE
TERMS OF THIS SECTION 9 THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, VERIGY
US SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR
ARBITRATION IN THE ABSENCE OF (I) A MISREPRESENTATION OF A MATERIAL FACT BY
INDEMNITEE OR (II) A FINAL JUDICIAL DETERMINATION THAT ALL OR ANY PART OF SUCH
INDEMNIFICATION IS EXPRESSLY PROHIBITED BY LAW.

(k)           Verigy US and Indemnitee agree that they shall be precluded from
asserting that the procedures and presumptions of this Agreement are not valid,
binding and enforceable.  Verigy US and Indemnitee further agree to stipulate in
any such court that Verigy US and Indemnitee are bound by all of the provisions
of this Agreement and are precluded from making any assertion to the contrary.

9


--------------------------------------------------------------------------------




10.           Exceptions.  Any other provision herein to the contrary
notwithstanding, Verigy US shall not be obligated pursuant to the terms of this
Agreement under the following circumstances:

(A)           CLAIMS INITIATED BY INDEMNITEE.  TO INDEMNIFY OR ADVANCE EXPENSES
TO THE INDEMNITEE WITH RESPECT TO PROCEEDINGS OR CLAIMS INITIATED OR BROUGHT
VOLUNTARILY BY THE INDEMNITEE AND NOT BY WAY OF DEFENSE, EXCEPT WITH RESPECT TO
(1) PROCEEDINGS BROUGHT TO ESTABLISH OR ENFORCE A RIGHT TO INDEMNIFICATION UNDER
THIS AGREEMENT, ANY OTHER STATUTE OR LAW, AS PERMITTED UNDER SECTION 145, OR
OTHERWISE, AND (2) PROCEEDINGS BROUGHT TO DISCHARGE INDEMNITEE’S FIDUCIARY
RESPONSIBILITIES, WHETHER UNDER ERISA OR OTHERWISE, BUT SUCH INDEMNIFICATION OR
ADVANCEMENT OF EXPENSES MAY BE PROVIDED BY VERIGY US IN SPECIFIC CASES IF THE
BOARD FINDS IT TO BE APPROPRIATE; OR

(B)           UNAUTHORIZED SETTLEMENTS.  TO INDEMNIFY THE INDEMNITEE UNDER THIS
AGREEMENT FOR ANY AMOUNTS PAID IN SETTLEMENT OF A PROCEEDING UNLESS VERIGY US
CONSENTS TO SUCH SETTLEMENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED; OR

(c)           Prior Payment from Another Source.  To indemnify the Indemnitee
with respect to any Expense or Other Liability for which Indemnitee would
otherwise be entitled to be indemnified if and to the extent that Indemnitee has
actually received payment with respect to such Expense or Other Liability (net
of costs incurred in collecting such payment) pursuant to this Agreement, any
insurance policy, contract, agreement or otherwise; or

(d)           Undeserved Personal Advantage.  To indemnify the Indemnitee under
this Agreement for Other Liabilities from a Proceeding in which a court enters a
judgment concluding that the Indemnitee gained in fact a material personal
profit or advantage to which the Indemnitee is not entitled; or

(E)           16(B) ACTIONS.  TO INDEMNIFY THE INDEMNITEE ON ACCOUNT OF ANY SUIT
IN WHICH JUDGMENT IS RENDERED AGAINST INDEMNITEE FOR AN ACCOUNTING OF PROFITS
MADE FROM THE PURCHASE OR SALE BY INDEMNITEE OF SECURITIES OF VERIGY US PURSUANT
TO THE PROVISIONS OF SECTION 16(B) OF THE SECURITIES EXCHANGE ACT OF L934 AND
AMENDMENTS THERETO OR SIMILAR PROVISIONS OF ANY FEDERAL, STATE OR LOCAL
STATUTORY LAW; OR

 (F)           UNLAWFUL INDEMNIFICATION.  TO INDEMNIFY THE INDEMNITEE FOR OTHER
LIABILITIES IF A FINAL DECISION BY A COURT HAVING JURISDICTION IN THE MATTER
SHALL DETERMINE THAT SUCH INDEMNIFICATION IS PROHIBITED BY LAW. BOTH VERIGY US
AND INDEMNITEE ACKNOWLEDGE THAT IN CERTAIN INSTANCES, APPLICABLE LAW OR PUBLIC
POLICY MAY PROHIBIT VERIGY US FROM INDEMNIFYING UNDER THIS AGREEMENT OR
OTHERWISE A PERSON SERVING VERIGY US OR AN AFFILIATE OF VERIGY US AS AN
INDEMNIFIABLE PERSON.

11.           NON-EXCLUSIVITY.  THE PROVISIONS FOR INDEMNIFICATION AND
ADVANCEMENT OF EXPENSES SET FORTH IN THIS AGREEMENT SHALL NOT BE DEEMED
EXCLUSIVE OF ANY OTHER RIGHTS WHICH THE INDEMNITEE MAY HAVE UNDER ANY PROVISION
OF LAW, VERIGY US’S CERTIFICATE OF INCORPORATION OR BY-LAWS, THE VOTE OF VERIGY
US’S STOCKHOLDERS OR DISINTERESTED DIRECTORS, OTHER AGREEMENTS, OR OTHERWISE,
BOTH AS TO ACTS OR OMISSIONS IN HIS OR HER OFFICIAL CAPACITY AND TO ACTS OR
OMISSIONS IN ANOTHER CAPACITY WHILE SERVING VERIGY US OR AN AFFILIATE OF VERIGY
US AS AN INDEMNIFIABLE

10


--------------------------------------------------------------------------------




PERSON AND THE INDEMNITEE’S RIGHTS HEREUNDER SHALL CONTINUE AFTER THE INDEMNITEE
HAS CEASED SERVING VERIGY US OR AN AFFILIATE OF VERIGY US AS AN INDEMNIFIABLE
PERSON AND SHALL INURE TO THE BENEFIT OF THE HEIRS, EXECUTORS AND ADMINISTRATORS
OF THE INDEMNITEE.

12.           Period of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of Verigy US against
Indemnitee, Indemnitee’s spouse, heirs, executors, administrators or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, a period that may not be lengthened for any reason, and
any claim or cause of action of Verigy US shall be extinguished and deemed
released unless asserted by the timely filing of a legal action within such
two-year period; provided, however, that if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.

13.           Interpretation of Agreement.  It is understood that the parties
hereto intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of Expenses to the Indemnitee to the fullest
extent now or hereafter not expressly prohibited by law.

14.           Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
(i) the validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable and to give
effect to Section 13 hereof.

15.           Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto.  No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar) and except as expressly provided herein, no such waiver shall
constitute a continuing waiver.

16.           Successors and Assigns.  The terms of this Agreement shall bind,
and shall inure to the benefit of, the successors and assigns of the parties
hereto.

17.           Notice.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed duly given (i) if
delivered by hand and a receipt is provided by the party to whom such
communication is delivered, (ii) if mailed by certified or registered mail with
postage prepaid, return receipt requested, on the signing by the recipient of an
acknowledgement of receipt form accompanying delivery through the U.S. mail,
(iii) personal service by a process server, or (iv) delivery to the recipient’s
address by overnight delivery (e.g., FedEx, UPS or DHL) or other commercial
delivery service.  Addresses for notice to either party are as shown on the
signature page of this Agreement, or as subsequently modified by written notice
complying with the provisions of this Section 17.  Delivery of

11


--------------------------------------------------------------------------------




communications to Verigy US with respect to this Agreement shall be sent to the
attention of Verigy US’s General Counsel.

18.           No Presumptions.  For purposes of this Agreement, the termination
of any claim, action, suit or Proceeding, by judgment, order, settlement
(whether with or without court approval) or conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
Indemnitee did not meet any particular standard of conduct or have any
particular belief or that a court has determined that indemnification is not
permitted by applicable law or otherwise.  In addition, neither the failure of
Verigy US or a Reviewing Party to have made a determination as to whether
Indemnitee has met any particular standard of conduct or had any particular
belief, nor an actual determination by Verigy US or a Reviewing Party that
Indemnitee has not met such standard of conduct or did not have such belief,
prior to the commencement of Proceedings by Indemnitee to secure a judicial
determination by exercising Indemnitee’s rights under Sections 7 or 9(g) of this
Agreement that Indemnitee should be indemnified under applicable law shall be a
defense to Indemnitee’s claim or create a presumption that Indemnitee has failed
to meet any particular standard of conduct or did not have any particular belief
or is not entitled to indemnification under applicable law or otherwise.

19.           Survival of Rights.

(a)           The rights conferred on Indemnitee by this Agreement shall
continue after Indemnitee has ceased to serve Verigy US or an Affiliate of
Verigy US as an Indemnifiable Person and shall inure to the benefit of
Indemnitee’s heirs, executors and administrators.

(b)           Verigy US shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business or assets of Verigy US, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that Verigy US would be
required to perform if no such succession had taken place.

20.           Subrogation.  In the event of payment under this Agreement, Verigy
US shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable Verigy US
effectively to bring suit to enforce such rights.

21.           Duration.  All agreements and obligations of Verigy US contained
herein shall continue during the period while Indemnitee is serving Verigy US or
an Affiliate of Verigy US as an Indemnifiable Person and shall continue
thereafter so long as the Indemnitee shall be subject to any possible claim or
threatened, pending or completed Proceeding by reason of the fact that
Indemnitee served Verigy US or an Affiliate of Verigy US as an Indemnifiable
Person or otherwise in connection with an Indemnifiable Event.  Except to the
extent prohibited by the DGCL, Verigy US, on its own behalf and that of its
Subsidiaries and Affiliates, waives any defense to a claim by Indemnitee for
indemnification or advancement of Expenses hereunder that such claim is barred
by the running of the statute of limitations.

22.           No Settlements.  Neither Verigy US nor any Subsidiary or Affiliate
of Verigy US shall enter into a settlement of any Proceeding that might result
in the imposition of any

12


--------------------------------------------------------------------------------




Expense, penalty, limitation or any Other Liability or detriment on Indemnitee,
whether indemnifiable under this Agreement or otherwise, without the written
consent of Indemnitee, which consent to such proposed settlement shall not be
unreasonably withheld or delayed.

23.           Contribution in the Event of Joint Liability.  Whether or not
indemnification is available to Indemnitee hereunder or otherwise, in respect of
any threatened, pending or completed Proceeding in which Verigy US is jointly
liable with Indemnitee (or would be if joined in such Proceeding), Verigy US
shall pay, in the first instance, the entire amount of any and all Expenses and
Other Liabilities paid or incurred by Indemnitee in connection with such
Proceeding without requiring such Indemnitee to contribute to such payment and
Verigy US hereby waives and relinquishes any right of contribution it may have
against Indemnitee.  Verigy US shall not enter into any settlement of any
Proceeding in which Verigy US is jointly liable with Indemnitee (or would be if
joined in such action, suit or Proceeding) unless such settlement provides for a
full and final release of all claims asserted against Indemnitee.

24.           Security.  To the extent requested by Indemnitee and approved by
the Board, Verigy US may at any time and from time to time provide security to
Indemnitee for the obligations of Verigy US hereunder through an irrevocable
bank line of credit, funded trust or other collateral or by other means.  Any
such security, once provided to Indemnitee, may not be revoked, released or
otherwise altered to the detriment of Indemnitee without the prior written
consent of such Indemnitee.

25.           Specific Performance, Etc.  The parties recognize that if any
provision of this Agreement is violated by Verigy US, Indemnitee may be without
an adequate remedy at law.  Accordingly, in the event of any such violation,
Indemnitee shall be entitled, if Indemnitee so elects, to institute Proceedings,
either in law or at equity, to obtain damages, to enforce specific performance,
to enjoin such violation, or to obtain any relief or any combination of the
foregoing as Indemnitee may elect to pursue.

26.           Counterparts.  This Agreement may be executed in counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same agreement.  Only one such
counterpart signed by the party against whom enforceability is sought needs to
be produced to evidence the existence of this Agreement.

27.           Headings.  The headings of the sections and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction or
interpretation thereof.

28.           Governing Law.  This Agreement shall be governed exclusively by
and construed according to the laws of the State of Delaware.

29.           Consent to Jurisdiction.  Verigy US and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any Proceeding which arises out of or
relates to this Agreement.

(Signature Page Follows)

13


--------------------------------------------------------------------------------


The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.

 

 

VERIGY US, Inc.

 

 

10100 N. Tantau

 

 

Cupertino, CA 94015

 

 

 

 

 

By:

 

 

 

 

Its:

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

Signature of Indemnitee

 

 

 

 

 

 

Print Name of Indemnitee

 

 

 

Address:

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------